16 F.3d 444
305 U.S.App.D.C. 22
PUBLIC SERVICE ELECTRIC & GAS COMPANY, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent.
No. 93-1411.
United States Court of Appeals,District of Columbia Circuit.
March 14, 1994.

Before:  MIKVA, Chief Judge;  EDWARDS and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to dismiss, the response thereto and the reply, and the motion for leave to file reply, it is


2
ORDERED that the motion for leave to file reply be denied.  The Clerk is directed to return the lodged document.  It is


3
FURTHER ORDERED that the motion to dismiss be granted.  Because the electricity transmission agreement that was the subject of the challenged orders has been cancelled, this petition for review is moot.  It is


4
FURTHER ORDERED that this case be remanded to the Federal Energy Regulatory Commission with instructions to vacate its orders, 63 FERC p 61,200 (May 17, 1993) and 62 FERC p 61,014 (Jan. 13, 1993).  See A.L. Mechling Barge Lines, Inc. v. United States, 368 U.S. 324, 329, 82 S.Ct. 337, 340, 7 L.Ed.2d 317 (1961).


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.